DETAILED ACTION
This action is in reply to papers filed 3/16/2020. Claims 78-91 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210002614A1, Published 1/7/2021.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 78-91 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. Claim 78 is drawn to a pharmaceutical composition for treating a cardiac injury or disorder, which pharmaceutical composition comprises an effective amount of a ventricular cardiomyocyte differentiated, in vitro, from a mesodermal cell in which the retinoic acid signaling pathway is inhibited by an exogenous agent to promote ventricular cardiomyocyte formation from the mesodermal cell.
At issue for the purposes of the instant rejection is that claim 78 recites a judicial exception. The judicial exception is the ventricular cardiomyocyte.  The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. MPEP 2106.04(c)(II).
Here, the closest natural counterpart to the ventricular cardiomyocyte of claim 78 is a naturally occurring ventricular cardiomyocyte. Note that the recitation of a process limitation in claim 78, "differentiated, in vitro, from a mesodermal cell in which the retinoic acid signaling pathway is inhibited by an exogenous agent to promote ventricular cardiomyocyte formation from the mesodermal cell” is not viewed as positively limiting the claimed product absent a showing that the process of making recited in the claim imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. In fact, Applicant’s own specification teaches at para. 106 states “Our study shows that blocking RA signaling induces the expression of the ventricle-specific marker MLC-2v in major hESC-derived cardiomyocytes, and that these cells possess APs and Ca2+ sparks typical of ventricular myocytes.” Examiner’s emphasis. The derivation of a ventricular cardiomyocyte from mesoderm is a naturally occurring process and occurs without the hand of man (i.e. inhibition of the retinoic acid signaling pathway in the mesodermal cell). Indeed, Mercola et al. (Genes Dev. 2011 Feb 15;25(4):299-309.,attached herewith) teach the heart forms in response to stereotyped patterns of timing and concentrations and combinations of extracellular signaling proteins that guide pluripotent cells through successive steps of mesoderm induction, commitment to a cardiac fate, and the elaboration of specialized cardiac cells, including atrial and ventricular myocytes, conducting cells, fibroblasts, and vascular endothelial and smooth muscle cell (Pg. 299, paragraph bridging Col. 1 and Col. 2). 
This judicial exception (ventricular cardiomyocyte) is not integrated into a practical application as the placement of the ventricular cardiomyocte in a pharmaceutical composition comprising a pharmaceutically acceptable carrier or excipient (as in claim 91) does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular solution. Dependent claims are either drawn to the type of cell the mesodermal cell is derived from (claims 79-81) or the type of agent the mesodermal cell is contacted with (claims 82-88). These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are process limitations. As previously noted, the recitation of process limitations in a claim drawn to a product are not viewed as positively limiting the claimed product absent a showing that the process of making recited in claims imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes.
Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

Claims 89 and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 89 is copied below.


    PNG
    media_image1.png
    175
    1001
    media_image1.png
    Greyscale


For completeness, claim 78 is copied below.

    PNG
    media_image2.png
    200
    957
    media_image2.png
    Greyscale

Claim 89 recites the limitation "The pharmaceutical composition of claim 78, which comprises cardiomyocytes…" in lines 2-3. Examiner’s emphasis. The term ‘which’ is a determiner and is used when referring to something previously mentioned when introducing a clause giving further information. Plainly stated, by including the phrase ‘which comprises cardiomyocytes’ immediately following the “pharmaceutical composition of claim 78”, the implication is that the composition of claim 78 contains the genus of cardiomyocytes (i.e. both does not recite ‘cardiomyocytes’. Rather, claim 78 specifically recites the composition comprises ‘ventricular cardiomyocytes’. A ‘ventricular cardiomyocyte’ is not interchangeable with a ‘cardiomyocte.’ Accordingly, the recitation ‘cardiomyocytes’ lacks antecedent basis. Claim 90 is included in this rejection as it depends on claim 89. 
  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 78-91 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Miyoshi et al. (EP1876233A1, Published 1/9/2008).

Claim interpretation: Independent claim 78 is drawn to a pharmaceutical composition for treating a cardiac injury or disorder, which pharmaceutical composition comprises an effective amount of a ventricular cardiomyocyte differentiated, in vitro, from a mesodermal cell in which the retinoic acid signaling pathway is inhibited by an exogenous agent to promote ventricular cardiomyocyte formation from the mesodermal cell. The recitation “differentiated, in vitro, from a mesodermal cell in which the retinoic acid signaling pathway is inhibited by an exogenous agent to promote ventricular cardiomyocyte formation from the mesodermal cell” is a product-by-process limitation. That is, the limitation defines the process by which the product, ventricular cardiomyocytes, are obtained. 
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product. Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Gamero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). The rejection below is made in view of this interepration. 


Miyoshi teaches a cell capable of differentiating into a ventricular cardiomyocyte (Col. 10, para. 40; also see Miyoshi at claim 6), wherein said cell originates in an endometrial tissue or from an endometrial tissue isolated from a menstrual blood, or originates in mesenchymal stem cells isolated from a menstrual blood, a cord blood or an appendage of a fetus (Col. 4, para. 16), wherein said cell is induced to differentiate by demethylation of DNA (Col. 4, para. 20). Miyoshi teaches a medicament comprising the ventricular cardiomyocyte as an active cell and wherein the medicament is used to treat cardiac diseases (Col. 4, para. 15). A medicament is broadly interpreted to a be a substance used for medical treatment. Continuing, Miyoshi teaches a method of utilizing a catheter for transporting a medicament to an affected site. By this teaching, Miyoshi reads on a pharmaceutical composition and a pharmaceutically acceptable carrier (as in claim 91). Miyoshi additionally teaches that when cells capable of differentiating into a ventricular cardiomyocyte are treated with a demethylating agent and co-cultured with cardiac muscle cells, the induction rate into ventricular cardiomyocytes is above 95% (Col. 8, para. 33-34) (as in claim 89 and claim 90). 
As previously noted, the differentiation of the mesodermal cell into a ventricular cardiomyocyte, as so set forth in claim 78, is a product-by-process limitation. Dependent claim 79, claim 80 and claim 81 are drawn to the type of cell the mesodermal cell is differentiated from.  Dependent claim 82 and claim 83 are drawn to the what agent is contacted with a stem cell to derive the mesodermal cell. Dependent claim 84, claim 85 and claim 86 are drawn to the type of agent the mesodermal cell is contacted with. Dependent claim 87 and claim 88 are drawn to the type of exogenous agent used to inhibit the retinoic acid signaling pathway. 
In the instant case it is understood that Miyoshi teaches a method of deriving ventricular cardiomyocytes. And while the instant claims derive ventricular cardiomyocytes 
Accordingly, Miyoshi anticipates or makes obvious the claimed invention. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632